Citation Nr: 1603388	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-35 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bronchitis, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 through September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which among other issues, denied the Veteran's claim for service connection for bronchitis, to include as secondary to asbestos exposure.  The Veteran perfected a timely appeal of that decision.

Testimony was received from the Veteran during a September 2015 video conference hearing.  A transcript of that testimony is associated with the record.

The claims file shows that the Veteran was represented initially in this matter by AMVETS, pursuant to a January 2011 VA Form 21-22.  That appointment has been revoked pursuant to subsequently filed VA Forms 21-22, most recently in September 2015, which appointed Disabled American Veterans to act as the Veteran's new representative.  The Board recognizes that change in the Veteran's representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In support of his claim for service connection for bronchitis, the Veteran alleges that he was exposed to various chemicals and asbestos during his active duty service.  Specifically, he alleges in his claims submissions, lay statements, and hearing testimony that he was exposed to airborne asbestos while performing work on board the U.S.S. PRAIRIE in 1975 to remove asbestos insulation from the auxiliary steam line, flash evaporator, and other machinery in the ship's engine rooms.  He alleges also that, while serving at an outdoor machine shop at Norfolk, Virginia in 1977, he was exposed further to airborne asbestos and other matter while performing work to remove bags of insulation from the U.S.S. SEA LION and to remove high temperature gaskets made of asbestos from steam lines, pumps, valves, and other machinery.  Finally, he alleges that while stationed on the U.S.S. L. Y. SPEAR, he performed additional duties of removing asbestos blankets from steam lines and turbine casings while performing emergency repair work.  According to the Veteran, he was not given protective masks or other safety equipment at any time during his service.  Alternatively, the Veteran alleges further that he was exposed to various chemicals and solvents contained in machine parts cleaners.  Notably, the Veteran reported during private treatment in May 2015 at Lawrence Memorial Hospital that such chemicals included sulfur dioxide, Freon, and gunpowder, in addition to the aforementioned asbestos exposure.

Essentially consistent with the Veteran's various allegations, the Veteran's DD Form 214 notes that the Veteran performed the military occupational specialty (MOS) of submarine repairman.  Service personnel records show that the Veteran did indeed have periods of service on board the U.S.S. PRAIRIE in 1976 and the U.S.S. L. Y. SPEAR from parts of 1976 through 1978, as well as a period of service at Norfolk, Virginia.  In conjunction with the information shown in the service personnel records, the in-service tasks and duty stations alleged by the Veteran in his claims submissions, statements, and hearing testimony are certainly consistent with his MOS.  Affording the Veteran the benefit of the doubt, the Board concludes that the evidence does show that the Veteran participated in the repair work, maintenance work, and other duties described in his claims submissions, statements, and testimony.

In his hearing testimony, the Veteran testified that he has had chronic and ongoing respiratory problems since his period of active duty service.  Somewhat consistent with that assertion, service treatment records dated November 1975 through April of 1976 document in-service treatment for complaints of constant chest pain and pressure and difficulty breathing.   During treatment in January 1976, the Veteran reported that he had respiratory trouble both at rest and after exertion and that he had difficulty taking deep breaths.  He reported that such episodes were occurring one to three times per day.  Post-service VA and private treatment records, which pertain to medical treatment received by the Veteran from April 2001, show that the Veteran was diagnosed initially with chronic bronchitis in April 2001 and that he has been followed for that condition since that time.

Overall, the assembled evidence appears to raise the possibility that the Veteran has chronic bronchitis that may have resulted from in-service exposure to asbestos and other chemicals.  The question of whether such an etiological relationship exists is complicated, however, by other concurrent post-service diagnoses of asthma, allergic rhinitis, and sinusitis.  Also, the evidence indicates that the Veteran sustained multiple rib fractures in a post-service workplace accident that occurred in 1989.  To that end, the Veteran asserts that his respiratory difficulties, whether attributable to bronchitis, asthma, allergic rhinitis, or sinusitis, were likely aggravated by his workplace injury in 1989.

Despite the foregoing, the Veteran has yet to be afforded a VA examination to determine the precise nature of his claimed bronchitis disorder, and, whether that disorder is related in any way to his in-service exposure to asbestos and/or chemicals.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran testified during his video conference hearing that his bronchitis condition was diagnosed initially in 1988 by Dr. D.J., following x-ray studies that reported showed abnormalities in the Veteran's lungs.  As noted above, the claims file contains treatment records dating back to only April 2001, and indeed, there is no indication in the claims file that any efforts have been made by VA to date to obtain the Veteran's treatment records from Dr. D.J.  Such efforts must be undertaken by VA prior to arranging the examination described above.  38 C.F.R. § 3.159(c)(1).

Also, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered any treatment for his bronchitis since October 2015.  VA must then also make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for bronchitis, to include as secondary to asbestos exposure.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain records for treatment received by him from Dr. D.J. and to arrange a VA examination to determine the nature and cause of his claimed bronchitis disorder.

The Veteran should be provided a VA 21-4142 release and be asked to identify the address for Dr. D.J. and the name(s) and address(es) for any other private and/or VA treatment providers who have rendered treatment for his bronchitis since October 2015.

2.  Obtain the Veteran's treatment records from Dr. D.J. and the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development action has been performed to the extent possible, the Veteran should be afforded a VA examination to determine the nature of his claimed bronchitis disorder, and, whether the diagnosed disorder was sustained during his active duty service or resulted from an injury, illness, or event that occurred during his active duty service, to include in-service exposure to chemicals and/or asbestos.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

For purposes of the examination, the examiner should assume that the Veteran performed work to remove asbestos insulation and other asbestos based machine parts from naval vessels, worked closely during service with machine parts cleaners and solvents that contained sulfur dioxide and Freon, and also, was not provided protective gear such as respirators, masks, or gloves.  The examiner should also assume that the Veteran was exposed to gunpowder during service.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should address the following questions:

	(a) do you concur with the earlier diagnoses in the 	record of bronchitis?  If not, explain why you do not 	agree with these earlier diagnoses, and if possible, 	provide a diagnosis.

	(b) for each pulmonary or respiratory disorder 	diagnosed, is it at least as likely as not (at least a 50 	percent probability) that the diagnosed disorder began 	during his period of active duty service, or, is related 	etiologically to the respiratory problems reported by 	the Veteran during in-service treatment from 	November 1975 through April 1976?

	(c)  for each pulmonary or respiratory disorder 	diagnosed, is it at least as likely as not (at least a 50 	percent probability) that the diagnosed disorder 	resulted from in-service chemical and/or asbestos 	exposure?

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's reported medical history and subjective complaints; the objective findings and diagnoses which are noted in the service treatment records; and, the objective findings and diagnoses noted in the post-service VA and private treatment records.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.
 
4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for bronchitis, to include as secondary to asbestos exposure, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




